Opinion issued April 14, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00462-CV
                             ———————————
                            RUTH HAYES, Appellant
                                          V.
                       STRATA MARQUIS LLC, Appellee


                On Appeal from the County Court at Law No. 1
                            Harris County, Texas
                       Trial Court Case No. 1130451


                           MEMORANDUM OPINION

      Appellant, Ruth Hayes, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal if appellant did

not file a brief within 14 days from our February 20, 2020 notice, appellant failed to
file a brief. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                          2